Case 8:20-cv-02994-CEH-TGW Document 13 Filed 06/09/21 Page 1 of 7 PageID 68




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

CARLTON EUGENE HOOKER, JR.,

      Plaintiff,

v.                                                 Case No: 8:20-cv-2994-CEH-TGW

DEPARTMENT OF VETERAN
AFFAIRS,

      Defendant.
___________________________________/

                                      ORDER

      This matter comes before the Court upon the Report and Recommendation of

Magistrate Judge Thomas G. Wilson [Doc. 7] and the Response in Opposition filed

by Plaintiff Carlton Eugene Hooker, Jr. [Doc. 11], which the Court construes as an

objection. The Magistrate Judge has recommended that the Court dismiss the

complaint with prejudice because, even if Plaintiff established that he is entitled to

proceed in forma pauperis, subject matter jurisdiction is lacking and he cannot state a

cognizable claim. The Court, having considered the Report and Recommendation and

the Response, will OVERRULE Plaintiff’s objections to the Report and

Recommendation       of   the   Magistrate   Judge,    ADOPT       the   Report    and

Recommendation, and DISMISS the Complaint WITH PREJUDICE.

        I.   BACKGROUND

      Plaintiff filed this two-count action for injunctive and other appropriate relief

pursuant to the Freedom of Information Act, 5 U.S.C. § 552, on December 21, 2020.
Case 8:20-cv-02994-CEH-TGW Document 13 Filed 06/09/21 Page 2 of 7 PageID 69




[Doc. 1]. In his complaint, Plaintiff alleges that he submitted a request “for a copy of

any and all police reports and charging documents which lists (Patient, Carlton E.

Hooker Jr) as a Suspect in any disruptive behavior prior to and after the date of

February 5, 2016, and prior to December 9, 2016,” and that Defendant Department of

Veterans Affairs fraudulently provided him with an unsigned report, which accuses

him of disorderly conduct as a former employee and not a patient. Id. ¶¶ 2, 3. He

alleges that if there is no police record showing any disruptive behavior or violent

behavior by him as a patient, then the lifetime ban issued to him is illegal. Id. ¶ 4. He

further alleges that he filed an appeal with the Department of Veterans Affairs and that

a decision has not been made within the twenty-three working days.

       The complaint attaches a copy of the correspondence from the United States

Department of Veterans Affairs regarding its initial agency decision regarding

Plaintiff’s request for information. [Doc. 1-1]. The correspondence, dated November

17, 2020, states as follows:

              The Bay Pines VACHS conducted a search for documents
              responsive to [] your request. The search was conducted by
              utilizing the search criteria described in your November 7,
              2020 FOIA request[.] At the conclusion of the search, 1
              documents, totaling 3 pages, were determined to be
              responsive to your request. All information is provided in
              its entirety. No portions of the requested records have been
              withheld either in whole or in part. This concludes VHA
              516 – Bay Pines VA Healthcare System’s response to your
              FOIA request.

Id. at p. 2. The three-page report was provided with the correspondence to Plaintiff. Id.

at pp. 4-6.


                                           2
Case 8:20-cv-02994-CEH-TGW Document 13 Filed 06/09/21 Page 3 of 7 PageID 70




       On January 7, 2021, Magistrate Judge Wilson entered his Report and

Recommendation on Plaintiff’s Motion to Proceed In Forma Pauperis. [Docs. 2, 7].

There, he explained that Plaintiff has not established that he is entitled to proceed in

forma pauperis because he has failed to specify any financial information to substantiate

his allegation of financial hardship. [Doc, 7 at pp. 1-2]. Moreover, he determined that

even if Plaintiff had shown his indigency, the case is subject to dismissal because

Plaintiff has not stated a cognizable claim that he is entitled to relief and the assertion

of jurisdiction pursuant to 5 U.S.C. § 552 fails. Id. at pp. 2-5.

       Plaintiff timely objected to the Report and Recommendation, contending

among other things that the case cannot be dismissed unless the information requested

on “Patient, Carlton E. Hooker Jr.” does not exist. [Doc. 11]. He also requested the

recusal of Magistrate Judge Wilson based on fraud on the Court. 1 Id. at pp. 1-6.

According to Plaintiff, Magistrate Judge Wilson fraudulently lied when he stated—in

his report and recommendation—that Plaintiff does not state any factual basis for such



1
     In seeking recusal, Plaintiff cites to 28 U.S.C. § 455(a). “In relevant
part, 28 U.S.C. § 455(a) provides that ‘[a]ny ... judge ... of the United States shall disqualify
himself in any proceeding in which his impartiality might reasonably be questioned.’ ” In re
Moody, 755 F.3d 891, 894 (11th Cir. 2014) (quoting 28 U.S.C. § 455(a)). Their are two passing
references to the Undersigned in Plaintiff’s response. However, Plaintiff has not requested
recusal of the Undersigned. Additionally, Plaintiff has not presented any facts which require
the court to construe his request for recusal as also extending to the Undersigned. “The
standard of review is ‘whether an objective, disinterested, lay observer fully informed of
the facts underlying the grounds on which recusal was sought would entertain a significant doubt
about the judge's impartiality.’ ” United States v. Scrushy, 721 F.3d 1288, 1303 (11th Cir. 2013)
(emphasis added). The motion is completely devoid of facts setting forth a basis for recusal of
the Undersigned.



                                               3
Case 8:20-cv-02994-CEH-TGW Document 13 Filed 06/09/21 Page 4 of 7 PageID 71




a serious allegation. Id. at p. 3. Plaintiff did not elaborate further on this point and did

not address any other purported fraud by the Magistrate Judge. The Magistrate Judge

denied the request, finding there was no meaningful basis for the motion to recuse.

[Doc. 12].

       II.    LEGAL STANDARD

       Under the Federal Magistrates Act, Congress vests Article III judges with the

power to “designate a magistrate judge to hear and determine any pretrial matter

pending before the court,” subject to various exceptions. 28 U.S.C. § 636(b)(1)(A). The

Act further vests magistrate judges with authority to submit proposed findings of fact

and recommendations for disposition by an Article III judge. 28 U.S.C. § 636(b)(1)(B).

After conducting a careful and complete review of the findings and recommendations,

a district judge may accept, reject, or modify the magistrate judge's report and

recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright, 681 F.2d 732 (11th

Cir. 1982). If specific objections to findings of facts are timely filed, the district court

will conduct a de novo review of those facts. 28 U.S.C. § 636(b); LoConte v. Dugger, 847

F.2d 745, 750 (11th Cir.1988). If no specific objections to findings of facts are filed, the

district court is not required to conduct a de novo review of those findings. See Garvey v.

Vaughn, 993 F.2d 776, 779 n.9 (11th Cir.1993); see also 28 U.S.C. § 636(b)(1). In that

event, the district court is bound to defer to the factual determinations of the magistrate

judge unless those findings are clearly erroneous. Cooper-Houston v. S. Ry. Co., 37 F.3d

603, 604 (11th Cir. 1994). Legal conclusions must be reviewed de novo. Id.

Furthermore, objections to a magistrate judge’s recommendation and report must be
                                             4
Case 8:20-cv-02994-CEH-TGW Document 13 Filed 06/09/21 Page 5 of 7 PageID 72




“specific” and “clear enough to permit the district court to effectively review the

magistrate judge’s ruling.” Knezevich v. Ptomey, 761 F. App'x 904, 906 (11th Cir. 2019).

      III.     DISCUSSION

      “The jurisdiction of a court over the subject matter of a claim involves the

court’s competency to consider a given type of case.” Jackson v. Seaboard Coast Line

R.R. Co., 678 F.2d 992, 1000 (11th Cir. 1982). “[W]ithout jurisdiction the court cannot

proceed at all in any cause.” Univ. of S. Alabama v. Am. Tobacco Co., 168 F.3d 405, 410

(11th Cir. 1999). Plaintiff’s action is brought pursuant to the Freedom of Information

Act, 5 U.S.C. § 552(a)(4)(B). [Doc. 1 ¶ 1]. The Act “gives federal courts power ‘to

enjoin [an] agency from withholding agency records and to order the production of

any agency records improperly withheld.’ ” Sikes v. United States Dep't of Navy, 896 F.3d

1227, 1233 (11th Cir. 2018) (quoting 5 U.S.C. § 552(a)(4)(B)). “Under [the Act], federal

jurisdiction is dependent on a showing that an agency has (1) improperly (2) withheld

(3) agency records.” Pavlenko v. Dep't of Treasury Internal Revenue Serv., 356 F. App'x

293, 294 (11th Cir. 2009) (quoting U.S. Dep't of Justice v. Tax Analysts, 492 U.S. 136,

142 (1989)).

      The Magistrate Judge determined that the complaint is subject to dismissal for

lack of subject matter jurisdiction because Plaintiff has no cognizable basis for alleging

that Defendant withheld documents responsive to his request. The Court agrees. The

correspondence from Defendant provided with the complaint supports this

determination. In that correspondence, the Department of Veterans Affairs explained



                                            5
Case 8:20-cv-02994-CEH-TGW Document 13 Filed 06/09/21 Page 6 of 7 PageID 73




that it conducted a search utilizing Plaintiff’s search criteria and determined that one

document, totaling 3 pages, was responsive to Plaintiff’s request. [Doc. 1-1 at p. 2].

That document was provided in its entirety. Id. Therefore, Plaintiff cannot allege that

records have been withheld by Defendant, which is required for the exercise of federal

jurisdiction pursuant to § 552(a)(4)(B). Pavlenko, 356 at 294. Hence, jurisdiction has

not been established in this cause and the Court is without power to act. Univ. of S.

Alabama, 168 F.3d at 410.

      Moreover, the Court agrees that a cognizable claim is not possible based upon

the facts alleged by Plaintiff. As the Magistrate Judge points out “[P]laintiff’s

complaint seems to be that the document that was provided did not say what he

wanted it to say.” [Doc. 7 at p. 4]. Again, the Correspondence provided by the

Department of Veteran Affairs reflects that a search was conducted using the query

provided by Plaintiff and that it only found an unsigned report, which accused Plaintiff

of disorderly conduct as a former employee and not as a patient. [Doc. 1-1 at 11, 12].

Upon consideration, the Court cannot find that Plaintiff has stated, or can state, a

plausible claim that Defendant has violated § 552.

      Accordingly, it is hereby ORDERED AND ADJUDGED:

          1. Plaintiff’s objections to the Report and Recommendation of the

             Magistrate Judge—as raised in his Response in Opposition [Doc. 11]—

             are OVERRULED.




                                           6
Case 8:20-cv-02994-CEH-TGW Document 13 Filed 06/09/21 Page 7 of 7 PageID 74




         2. The Report and Recommendation of the Magistrate Judge [Doc. 7] is

            ADOPTED, CONFIRMED, and APPROVED in all respects and is

            made a part of this Order for all purposes, including appellate review.

         3. The Complaint is dismissed with prejudice for lack of subject matter

            jurisdiction and failure to state a claim.

         4. The Motion to Proceed In Forma Pauperis [Doc. 2] is denied, as it is

            deficient.

         5. The Clerk is directed to terminate any pending motions and close this

            case.

      DONE AND ORDERED in Tampa, Florida on June 9, 2021.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                           7
